Fourth Court of Appeals
                               San Antonio, Texas
                                    October 19, 2016

                                  No. 04-16-00337-CR

                        EX PARTE JENNIFER RODRIGUEZ,

                From the County Court at Law No. 2, Bexar County, Texas
                                Trial Court No. 496800
                         Honorable Jason Wolff, Judge Presiding


                                     ORDER
      The State’s Motion for Extension of Time to File Brief is GRANTED.



                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court